Affirmed and Affirmed as Modified and Opinion Filed June 4, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00598-CR
                                      No. 05-13-00599-CR
                                      No. 05-13-00600-CR
                                      No. 05-13-00601-CR
                                      No. 05-13-00602-CR

                            PATRICIA DONALDSON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                   On Appeal from the 282nd Judicial District Court
                                 Dallas County, Texas
 Trial Court Cause Nos. F-10-00433-S,F10-00435-S,F10-00447-S,F10-00448-S,F11-00266-S


    MEMORANDUM OPINION ON MOTION FOR REHEARING
                         Before Justices FitzGerald, Lang, and Fillmore
                                 Opinion by Justice FitzGerald

       We grant the State’s motion for rehearing and withdraw our prior opinion. Appellant was

convicted of tampering with a governmental record (three counts), making a false statement to

obtain property and credit, and falsely holding oneself out as a lawyer. In six issues on appeal,

appellant asserts the punishment assessed for two of the convictions is outside the range for a

state jail felony and there is insufficient evidence in each case to support the award of costs.

Appellant also requests that we reform the judgment to reflect the correct statutory reference for

her conviction in cause number 05-13-00602-CR. We modify the judgments in cause nos. 05-13-
00598-CR, 05-13-00599-CR, and 05-13-00602-CR, and we affirm those judgments as modified.

We affirm the judgments in cause nos. 05-13-00600-CR and 05-13-00601-CR.

                                        BACKGROUND

       Appellant was charged in five indictments, waived her right to a jury trial as to each, and

entered open pleas of guilty before the court. In cause number F10-00433-S (appellate cause no.

05-13-00598-CR), appellant was charged with making a false statement to obtain property or

credit, greater than or equal to $1,500, but less than $20,000. In cause numbers F10-00435-S

(appellate cause no. 05-13-00599-CR), F10-00447-S (appellate cause no. 05-13-00600-CR), and

F10-00448-S (appellate cause no 05-13-00601-CR), appellant was charged with tampering with

a governmental record. In cause number F11-00266-S (appellate cause no. 05-13-00602-CR),

appellant was charged with falsely holding herself out as a lawyer. Each indictment was

enhanced by the same two prior felony convictions, credit card abuse and mail fraud. Appellant

entered pleas of true to the enhancement paragraphs. Appellant’s judicial confessions were

admitted into evidence without objection.

       At the sentencing hearing, the State presented testimony from numerous witnesses,

including the special agent who investigated appellant’s student loan fraud, the officer who

arrested appellant and seized a trunk load of documents showing various identities appellant used

to perpetrate her schemes, the son of appellant’s boyfriend who assisted his father and appellant

in obtaining private education loans, associate financial aid directors from two local universities,

an investigator who investigated an FHA insured mortgage in which appellant prepared the loan

documents, and a woman who hired appellant as her divorce attorney.




                                                –2–
           In each of the five cases, the trial court imposed a sentence within the range provided for

second degree felonies.1

                                                               ANALYSIS

Enhancement

           In her first and second issues, appellant argues the trial court’s punishment in her two

state jail felony cases is outside the range of punishment for a state jail felony.2 Appellant was

sentenced to ten years’ imprisonment in cause number F10-00433-S for making a false statement

and five years’ imprisonment in cause number F10-00435-S for tampering with a governmental

record. Appellant asserts that the trial court did not make a finding as to the second enhancement

paragraph alleged in each of these two indictments, and proof of only one prior conviction does

not enhance a state jail felony to a second degree felony under these circumstances. As a result,

appellant argues the sentences are void and she is entitled to a new punishment hearing.

           Both of the crimes at issue, tampering with a governmental record and making a false

statement to obtain property or credit in the amount of $1500 or more but less than $20,000, are

state jail felonies. See TEX. PENAL CODE ANN. § 32.32(b), (c)(4) (West 2011); TEX. PENAL CODE

ANN. § 37.10(a)(1), (c)(1) (West Supp. 2013). A state jail felony is punishable by confinement in

a state jail for not more than two years or less than 180 days and a fine not to exceed $10,000.

TEX. PENAL CODE ANN. § 12.35 (a), (b) (West Supp. 2013).

           One of the code provisions for punishing a state jail felony as a second degree felony

provides for enhancement if the prior offense used for enhancement involved trafficking of


     1
       Appellant was sentenced to five years’ imprisonment for one of the tampering with a governmental record charges and for falsely holding
oneself out as a lawyer and was sentenced to ten years’ imprisonment on the remaining charges, with all sentences to run concurrently.
     2
       Only two of the charged offenses, the false statement case (no. F10-00433-S) and one of the tampering with governmental records cases
(no. F10-00435-S), were state jail felonies. The other two tampering cases (no. F10-00447-S and no. F10-00448-S) were third degree felonies
punishable as second degree felonies under section 12.42(a) of the penal code. The case for falsely holding herself out as a lawyer (no. F11-
00266-S) was a third degree felony under section 38.122 of the penal code. Appellant challenges only the sentences relating to the two state jail
felony convictions.



                                                                     –3–
persons or continuous sexual abuse of a child. See TEX. PENAL CODE ANN. § 12.35(c)(2)(A)

(West Supp. 2013); id. § 12.425(c). However, appellant’s prior felony convictions did not

involve trafficking of persons or continuous sexual abuse of a child, and, therefore, the

enhancement provisions of section 12.35(c)(2)(A) do not apply.

       Appellant does not address section 12.425(b), the provision which provides for

enhancement of a state jail felony upon proof of two prior felony convictions. Specifically,

section 12.425(b) provides:

              If it is shown on the trial of a state jail felony . . . that the defendant has
              previously been finally convicted of two felonies other than a state jail
              felony . . . and the second previous felony conviction is for an offense that
              occurred subsequent to the first previous conviction having become final,
              on conviction the defendant shall be punished for a felony of the second
              degree.

TEX. PENAL CODE ANN. § 12.425(b) (West Supp. 2013). A second degree felony is punishable by

a term of imprisonment of not more than twenty years or less than two years and a fine not to

exceed $10,000. TEX. PENAL CODE ANN. § 12.33 (West 2011).

       Appellant entered a guilty plea to all of the charges and pled true to both enhancement

paragraphs in the indictments. These enhancements read:

              And it is further presented to said Court that prior to the commission of the
              offense set out above, the defendant was finally convicted of the felony
              offense of Credit Card Abuse, in the Criminal District Court No. 5 of
              Dallas County, Texas, in Cause Number F-9233828, on the 2nd day of
              July, 1992,

              And that prior to the commission of the offense for which the defendant
              was convicted as set out above, the defendant was finally convicted of the
              felony offense of Mail Fraud in the Federal District Court of the
              Honorable Judge Robert B. Maloney, for the Northern District of Texas, in
              Cause Number 3:90-Cr-00193-T.

Pen packets for both of the enhancement offenses were admitted into evidence.

       At the beginning of the sentencing hearing, the trial judge stated:



                                               –4–
                This is a continuation of a hearing that started yesterday in which Ms.
                Donaldson entered a guilty plea to the offenses as alleged in indictments
                and true to the enhancement paragraphs. The Court found the evidence
                sufficient to find the enhancement paragraphs true and found the evidence
                sufficient to find Ms. Donaldson.

                Today is the continuation of that hearing to make a determination whether
                or not a finding of guilty should be made, or whether any finding of guilt
                should be deferred for a period of years.

Prior to pronouncing the sentences, the trial judge stated:

                What happened is this -- and I needed to make sure and I’ve got this -- the
                info on this. In regards to the enhancement paragraphs, I don’t know if this
                counts as two. And the reason I think that the federal time could count as
                one -- one enhancement paragraph and the -- the State time could count as
                the other. But the sentences were running together or concurrently. And
                that's my question -- legal question is going to be is, can sentences that run
                together count as separate enhancement paragraphs?

The court then made the following pronouncements with regard to the tampering and the false

statement cases:

                Each side having rested and closed, the defendant having entered pleas of
                guilty and pleas of true to the enhancement paragraphs, the Court has
                accepted the pleas of guilty and -- and the pleas of true to the enhancement
                paragraphs in all of the matters before the Court.

                Cause Number F10-00433, the defendant’s found guilty. First
                enhancement paragraph is found to be true. The Court[] makes no
                finding in Cause Number 390-CR-0193-T. The defendant is sentenced
                to 10 years TDC. No fine. . . . In Cause Number F10-00435, the
                defendant’s found guilty. The first enhancement paragraph is -- is found
                to be true. There’s no finding in Cause Number 390-CR-00193-T. This
                is the social security card case. In that case, the defendant is sentenced to
                five years TDC with no fine.

(Emphases added.)

         For appellant’s sentence to be enhanced based on prior convictions, the State had the

burden to prove the convictions were final convictions under the law and appellant was the

person convicted of these offenses. See Wilson v. State, 671 S.W.2d 524, 525 (Tex. Crim. App.

1984).


                                                 –5–
       When a defendant pleads “true” to an enhancement paragraph, the State’s burden of proof

is satisfied. Dinn v. State, 570 S.W.2d 910, 915 (Tex. Crim. App. 1978). When a trial court fails

to make a written or oral finding of “true,” courts will typically imply that the court made such a

finding if it is affirmatively reflected in the record. See Almand v. State, 536 S.W.2d 377, 379

(Tex. Crim. App. 1976); Harris v. State, No. 05-02-01728-CR, 2005 WL 639388, at *2 (Tex.

App.—Dallas March 21, 2005, pet. ref’d) (mem. op., not designated for publication).

        The record shows that in each case appellant entered a plea of guilty, signed a judicial

confession, and pled true to both enhancement paragraphs. With respect to any purported

deficiency in the second enhancement paragraph, appellant never challenged the mail fraud

conviction by arguing the federal sentence ran concurrently with the sentence imposed in the

credit card abuse case. Our review of the exhibits in evidence confirms the sentences imposed

did not run concurrently.

       The record also shows that in each case the trial court expressly accepted appellant’s plea

of true to the enhancement paragraphs and found the enhancement paragraphs true. Immediately

prior to imposing sentence, the trial court did pose a legal question as to whether concurrent

sentences could count as separate enhancement paragraphs but did not pursue the matter. The

question is whether we should attach any significance to the trial judge’s oral statement that no

finding was being made on the second enhancement paragraph, or to the judgment, which recites

a finding of “TRUE” as to the first enhancement paragraph and “N/A” as to the second

enhancement paragraph. We conclude that these statements have no significance because the

trial court had previously accepted appellant’s plea of true to the second enhancement paragraph,

had previously found the allegations in the second enhancement paragraph to be true, and never

withdrew the prior finding. Moreover, the trial court assessed punishments consistent with

implied finding that the second enhancement paragraph was true.

                                               –6–
       Our conclusion is supported by the Harris case, in which the defendant challenged his

sentence because the trial court made no oral or written findings about the two necessary

enhancement paragraphs to which the defendant had pled true. 2005 WL 639388, at *1.

Moreover, the judgment recited “N/A” in the blanks for findings on the enhancement paragraphs.

Id. at *2. We rejected his argument, concluding that the trial court “implicitly found the

enhancement paragraphs to be true and sentenced appellant accordingly.” Id. at *2. Similarly, in

Torres v. State, 391 S.W.3d 179 (Tex. App.—Houston [1st Dist.] 2012, pet. ref’d), Torres

pleaded true to enhancement paragraphs, but the trial court made no express findings about the

enhancement paragraphs and marked “N/A” on the judgment in the blanks where it should have

indicated Torres’s plea and the court’s findings. Id. at 183. On appeal, Torres raised the lack of

findings as error, but the court of appeals rejected his argument, concluding that the record

supported implicit findings based on Torres’s judicial confession and on the fact that the

sentence imposed was within the range for the enhanced offense but not within the range for the

offense without enhancements. Id. at 183–84. Because the trial judge in this case initially made

an express finding that the enhancement paragraphs were true, the record in this case presents

even stronger support for implicit findings than did the records in Harris and Torres.

       We conclude appellant’s pleas of true to both enhancement paragraphs satisfied the

State’s burden of proof to show the allegations in the enhancement paragraphs to be true as

required by section 12.425(b). In addition, the State’s undisputed evidence clearly showed the

allegations in the enhancement paragraphs to be true.       Under such circumstances, the law

provides that appellant “shall be punished for a felony of the second degree,” under section

12.425(b). The trial court imposed sentences which were within the punishment range for a

second degree felony. Thus, we conclude the punishment for the state jail felonies was properly

enhanced. See TEX. PENAL CODE ANN. § 32.32(b), (c)(4); TEX. PENAL CODE ANN. § 37.10(a)(1),

                                               –7–
(c)(1); TEX. PENAL CODE ANN. § 12.425(b). Appellant’s first and second issues are without

merit. Like the courts in Harris and Torres, we modify the judgments to correctly reflect the

trial court’s implicit finding that the second enhancement paragraph was true. See Torres, 391
S.W.3d at 185; Harris, 2005 WL 639388, at *2.

Reformation of the Judgment

       In her third issue, appellant argues the judgment in cause number F11-00266-S should be

reformed to reflect the correct penal code section for the offense for which she was convicted.

The State agrees that reformation is appropriate.

       This Court has the power to modify the judgment of the court below to make the record

speak the truth when we have the necessary information to do so. TEX. R. APP. P. 43.2(b); Bigley

v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993). Appellate courts have the power to

reform whatever the trial court could have corrected by a judgment nunc pro tunc where the

evidence necessary to correct the judgment appears in the record. Asberry v. State, 813 S.W.2d
526, 529 (Tex. App.—Dallas 1991, pet. ref’d).

       Appellant was convicted for falsely holding herself out as a lawyer, a violation of TEX.

PENAL CODE ANN. § 38.122 (West 2005). The judgment of conviction, however, states that the

statute for the offense is “38.112 Penal Code.” The record reflects that this statutory reference is

in error. Therefore, we reform the judgment in cause number F11-00266-S to reflect that the

statute for the offense is TEX. PENAL CODE ANN. § 38.122.

Court Costs

       In her fourth, fifth, and sixth issues, appellant contends the evidence is insufficient to

support the trial court’s assessment of $240 in court costs in cause numbers F10-0047-S and

F10-0048-S, and $244 in cause number F11-00266-S because the record does not contain a copy

of the bill of costs. After appellant filed her brief, we ordered the District Clerk’s office to file a

                                                 –8–
supplemental bill of costs, and the clerk complied. Appellant filed an objection to the

supplemental clerk’s record.

       The record before us now contains a bill of costs. Appellant’s complaints have been

previously addressed and rejected by this Court and the court of criminal appeals. See Johnson v.

State, 423 S.W.3d 385, 391–96 (Tex. Crim. App. 2014); Coronel v. State, 416 S.W.3d 550, 555–

56 (Tex. App.—Dallas 2013, pet. ref’d). Appellant’s objections and fourth, fifth, and sixth issues

are overruled.

                                        CONCLUSION

       We modify the judgments in cause nos. 05-13-00598-CR and 05-13-00599-CR to reflect

findings of “TRUE” as to the second enhancement paragraphs, and we affirm those judgments as

modified. We modify the judgment in cause no. 05-13-00602-CR to reflect that the correct

statute for the offense is TEX. PENAL CODE ANN. § 38.122, and we affirm that judgment as

modified. We affirm the judgments in cause nos. 05-13-00600-CR and 05-13-00601-CR.




                                                     /Kerry P. FitzGerald/
Do Not Publish                                       KERRY P. FITZGERALD
TEX. R. APP. P. 47                                   JUSTICE
130598F.U05




                                               –9–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

PATRICIA DONALDSON, Appellant                       On Appeal from the 282nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-00598-CR         V.                       Trial Court Cause No. F-10-00433-S.
                                                    Opinion delivered by Justice FitzGerald.
THE STATE OF TEXAS, Appellee                        Justices Lang and Fillmore participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
to reflect a finding of “TRUE” instead of “N/A” for “Findings on 2nd Enhancement/Habitual
Paragraph.” As modified, the judgment is AFFIRMED.


Judgment entered June 4, 2014




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                             –10–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

PATRICIA DONALDSON, Appellant                       On Appeal from the 282nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-00599-CR         V.                       Trial Court Cause No. F-1000435-S.
                                                    Opinion delivered by Justice FitzGerald.
THE STATE OF TEXAS, Appellee                        Justices Lang and Fillmore participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
to reflect a finding of “TRUE” instead of “N/A” for “Findings on 2nd Enhancement/Habitual
Paragraph.” As modified, the judgment is AFFIRMED.


Judgment entered June 4, 2014




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                             –11–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

PATRICIA DONALDSON, Appellant                      On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00600-CR        V.                       Trial Court Cause No. F-10-00447-S.
                                                   Opinion delivered by Justice FitzGerald.
THE STATE OF TEXAS, Appellee                       Justices Lang and Fillmore participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 4, 2014




                                                 /Kerry P. FitzGerald/
                                                 KERRY P. FITZGERALD
                                                 JUSTICE




                                            –12–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

PATRICIA DONALDSON, Appellant                      On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00601-CR        V.                       Trial Court Cause No. F-10-00448-S.
                                                   Opinion delivered by Justice FitzGerald.
THE STATE OF TEXAS, Appellee                       Justices Lang and Fillmore participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 4, 2014




                                                 /Kerry P. FitzGerald/
                                                 KERRY P. FITZGERALD
                                                 JUSTICE




                                            –13–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

PATRICIA DONALDSON, Appellant                         On Appeal from the 282nd Judicial District
                                                      Court, Dallas County, Texas
No. 05-13-00602-CR          V.                        Trial Court Cause No. F-11-00266-S.
                                                      Opinion delivered by Justice FitzGerald.
THE STATE OF TEXAS, Appellee                          Justices Lang and Fillmore participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
to reflect that the correct statute for the offense is Texas Penal Code § 38.122. As modified, the
judgment is AFFIRMED.

Judgment entered June 4, 2014




                                                    /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
                                                    JUSTICE




                                               –14–